Citation Nr: 1242654	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 30 percent disabling from August 1, 2006. 

2.  Entitlement to an increased rating for a left knee disability, rated as 30 percent disabling from March 1, 2006. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected bilateral knee disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from December 1979 to December 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, assigned 30 percent ratings for the Veteran's right and left knee disabilities following expiration of the 100 percent schedular ratings provided following total knee replacements (TKRs).  This case was before the Board in March 2011 when it was remanded for additional development.

The appellant and his representative have raised a claim seeking reimbursement for the cost of his (private) knee replacement surgeries.  See May 2007 statement and January 2011 Informal Hearing Presentation.  This matter is referred to the RO or the Appeals Management Center (AMC), in Washington, DC, for appropriate action. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

In addition, the Veteran submitted VA Forms 21-8940 in August 2005 and January 2007, and made statements during the October 2006 VA examination of his knee disabilities regarding his ability to maintain his employment.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the knee disabilities currently on appeal, the issue of a TDIU is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  From August 1, 2006, the Veteran's right knee disability has not been manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; any limitation of extension; nonunion of the tibia and fibula requiring a brace, or any lateral instability or recurrent subluxation.

2.  From March 1, 2006, the Veteran's left knee disability has not been manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; any limitation of extension; nonunion of the tibia and fibula requiring a brace, or any lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent from August 1, 2006, for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2012).

2.  The criteria for a disability evaluation in excess of 30 percent from March 1, 2006, for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in March 2011.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  See March 2012 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that should be obtained to substantiate the Veteran's claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted if the ankylosis is in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted where there is ankylosis of the knee, in an extremely unfavorable position, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5262 provides a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Historically, the Veteran injured his knees in service and was granted service connection for disabilities of the right and left knees.  

In January 2005, he underwent a left total knee replacement.  By rating decision dated in April 2005, the Veteran was awarded a 100 percent rating from January 28, 2005, until February 28, 2006.  Thereafter, a 30 percent rating was assigned effective March 1, 2006; the rating assigned effective March 1, 2006, is the subject of the current appeal. 

In June 2005, the Veteran underwent a right total knee replacement.  By rating decision dated in November 2005, the Veteran was awarded a 100 percent rating from June 9, 2005, until July 31, 2006.  Thereafter, a 30 percent rating was assigned effective August 1, 2006; the rating assigned effective August 1, 2006, is the subject of the current appeal. 

An October 2006 VA examination report notes the Veteran's complaints of constant knee pain, right greater than left.  He reported using a cane to assist him in ambulation.  The Veteran denied having any instability or locking of either knee.  On examination, range of motion of the left knee was from 0 degrees of extension to 130 degrees of flexion with no pain on motion.  Range of motion of the right knee was from 5 degrees of extension to 115 degrees of flexion with pain throughout the entire range of motion. The examiner opined that range of motion would not be additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Both knees were very stable.  No crepitus or erythema was noted.  Slight effusion and warmth were noted in the right knee.

VA outpatient treatment records dated from 2006 to 2011 note that the Veteran was followed for various complaints, including arthritis and painful knees.  No specific findings pertinent to the knees were noted.

During a May 2011 VA examination, the Veteran denied having any current pain, locking, or swelling in either knee.  He reported some instability in the left knee only for the past two years.  The Veteran reported using a walker and having problems getting dressed, but attributed these complaints to his back rather than his knees.  On examination, range of motion was from 0 degrees of extension to 90 degrees of flexion in each knee.  Range of motion was not additionally limited following repetitive use.  The knees were stable to varus and valgus stress tests bilaterally, with 1 1/2 laxity on the left and 0 on the right.  There was no tenderness or crepitus.  The examiner opined that the Veteran was "doing well" following his knee replacements.  The examiner further opined, "I think that the [Veteran's] knees are essentially not involved with his current complaints."  Rather, the complaints (including left knee instability) were attributed to the Veteran's back disability.  In a July 2011 addendum, the examiner noted that X-ray studies obtained in May 2011 revealed small bilateral effusions, soft tissue edema, and mild inflammation in the infrapatellar space.  There was anatomic alignment.  The impression was status post bilateral knee arthroplasty with cement with a plate and screw device on the lateral distal right femur. The examiner also noted that the claims file was reviewed and that the May 2011 opinion stood unchanged.  

As discussed above, the Veteran's right knee disability has been rated as 30 percent disabling since August 1, 2006.  His left knee disability has been rated as 30 percent since March 1, 2006.  Upon review of the lay and medical evidence, the Board finds that the impairment of the knees does not warrant more than the currently assigned ratings of 30 percent.

In this case, although the Veteran has reported pain in both knee joints in the past and has used both a cane and a walker at various times to ambulate, the evidence further shows that the Veteran denied knee pain on his most recent examination in 2011, the record shows no complaints or findings of weakness in the knees for the period of the appeal, and the Veteran's use of a walker was attributed to his back disability by the 2011 VA examiner.  The Veteran's symptoms do not more nearly reflect severe painful motion or weakness in the affected extremity as is required for a higher evaluation under Diagnostic Code 5055.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule.  However, neither the lay nor the medical evidence reflects unfavorable ankylosis with flexion between 10 and 20 degrees or worse; or extension limited to 30 degrees or more; or nonunion of the tibia and fibula requiring a brace.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5261, 5262.  The other Diagnostic Codes pertaining to the knee and leg do not provide for evaluations in excess of 30 percent and, thus, would not afford the Veteran higher evaluations.  See 38 C.F.R. §§ 5257, 5256, 5259, 5260, 5263.

At the May 2011 examination, the Veteran complained of instability in his left knee, mild (1 1/2) laxity of the left knee was found on examination and the examiner noted that the Veteran's knees were both essentially stable and noted that any instability in the left knee was due to the Veteran's back disability.  However, on no other occasion did the Veteran complain of instability and no objective evidence of instability or subluxation was found on any other examination report.  Therefore, the Board has concluded that the requirements for a separate compensable evaluation on the basis of recurrent subluxation or lateral instability have not been met for either knee. 

The Board accepts that the Veteran experiences knee pain.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Board believes that the 30 percent disability evaluations contemplate the degree of pain and functional impairment for each knee in this case.  It is noted that the Veteran has significantly retained range of motion in both knees following his knee replacements, and the 30 percent rating is the highest rating available based on limitation of flexion, and the Veteran does not have any compensable limitation of extension of either knee.

Again, while the Veteran is competent to report that his bilateral knee disability is worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for evaluations higher than 30 percent for each knee following the TKRs, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

As reflected above, the Board has considered whether staged ratings are warranted in this case, and has found that they are not warranted by the evidence.  See Hart, supra. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the manifestations of the disabilities are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

Entitlement to an increased rating for a right knee disability, rated as 30 percent disabling from August 1, 2006, is denied. 

Entitlement to an increased rating for a left knee disability, rated as 30 percent disabling from March 1, 2006, is denied.


REMAND

As discussed above in the introduction, submitted VA Forms 21-8940 in August 2005 and January 2007, and made statements during the October 2006 VA examination of his knee disabilities regarding his ability to maintain his employment. When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  As the Veteran asserts that he is unemployable due to the knee disabilities currently on appeal, the issue of a TDIU is before the Board.  It is unclear whether the Veteran is asserting that his other service-connected disabilities contribute to an inability to work.  The claim must be further developed by the agency of original jurisdiction.  

The Board notes the RO has not previously adjudicated a claim for a TDIU (although it did advise the Veteran of the elements required to show entitlement to such benefit by letter sent in February 2007).  While the further delay of this case is regrettable, due process considerations require further action.  Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary development in conjunction with the TDIU claim.

2. Then, the RO or the AMC should adjudicate the Veteran's claim for TDIU in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 


							(CONTINUED ON NEXT PAGE)



for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


